The Honorable Jerry Taylor State Representative 6203 Ridgewood Drive Pine Bluff, AR 71603-7738
Dear Representative Taylor:
You have presented the following question for my opinion:
Are surveyors exempt from Act 757 of 2003?
RESPONSE
It is my opinion that if a surveyor executes a survey, plat, document, or instrument before January 1, 2004, that record will be exempt from the format and content requirements of Act 757 of 2003. In addition, surveyors can be exempt from these requirements if the recorder grants a waiver of the requirements for good cause. Otherwise, surveyors will be subject to the requirements of the Act.
Act 757 of 2003 amended A.C.A. § 14-15-402 to state:
  (a)(1) It shall be the duty of each recorder to record, in the books provided for his office, all deeds, mortgages, conveyances, deeds of trust, bonds, covenants, defeasances, affidavits, powers of attorney, assignments, contracts, agreements, leases, or other instruments of writing of or concerning any lands and tenements or goods and chattels, which shall be proved or acknowledged according to law, that are authorized to be recorded in his office.
  (2) To be accepted by the recorder for recording purposes, all documents shall:
(A) Be on 8½" by 11" paper'
  (B) Have a 2½" margin at the right top of the first page a ½" margin on the sides and bottom of all pages, and a 2½" margin at the bottom of the last page;
  (C) Have an area reserved on the top right of the first page for the file mark of the recorder;
(D) Contain the following information:
(i) Title of document; and
(ii) Name of grantor and grantee, where applicable.
(E) Be acknowledged in accordance with § 16-47-207; and
(F) Be legible.
  (b) The recorder shall have the discretion to waive the requirements of subdivision (a)(2) for good cause.
  (3) All surveys and plats, and documents and instruments executed before January 1, 2004, shall be exempt from the requirement of subdivision (a)(2) of this section.
A.C.A. § 14-15-402 (as amended by Acts 2003, No. 757).
The language of A.C.A. § 14-15-402, as amended by Act 757, is clear and unambiguous. I must therefore give the language its plain meaning. Bondv. Lavaca School District, 347 Ark. 300, 64 S.W.3d 249 (2001). Under a plain meaning interpretation of the Act, there are only two instances in which compliance with the enumerated format and content requirements will not be required:
  (1) Instances involving surveys, plats, documents, and instruments executed before January 1, 2004; and
  (2) Instances in which the recorder has granted a waiver from the requirements for good cause.
Other than in these two instances, surveyors will be required to comply with the format and content requirements of the Act.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General